Citation Nr: 1614366	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder and coronary artery disase.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, with service in Vietnam from August 1970 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the present appeal, including VA treatment records in Virtual VA considered by the RO, as well as a November 2014 written appellate brief in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking direct and secondary service connection for hypertension as directly related to service, to include as due to Agent Orange exposure or caused or aggravated by his service-connected PTSD or coronary artery disease.  The Veteran is presumed to be exposed to Agent Orange as he served in Vietnam from August 1970 to October r1971.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Although a September 2013 VA examination was provided, the Board finds the opinion is inadequate.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his service connected PTSD and coronary artery disease.  However, he did not address whether the Veteran's hypertension was etiologically related to his herbicide exposure, despite it not being a presumptive condition.  The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, an opinion is required to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  See 38 C.F.R. § 3.303(d) (2015); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diagnosed hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's presumed exposure to Agent Orange during active service, despite hypertension not being a presumptive condition?

The VA examiner must address the relevance, if any, of the NAS 2010 Update findings that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

